            Case 1:21-cv-06636-UA Document 1 Filed 08/05/21 Page 1 of 16




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

TOM MALUGA,

                                Plaintiff,            Case No.: _________________

                -against-                             COMPLAINT

RAVEN INDUSTRIES, INC., MARC E.                       DEMAND FOR JURY TRIAL
LEBARON, JASON M. ANDRINGA,
THOMAS S. EVERIST, JANET M.
HOLLOWAY, KEVIN T. KIRBY, LOIS M.
MARTIN, RICHARD W. PAROD, and
DANIEL A. RYKHUS,

                                Defendants.


       Plaintiff, Tom Maluga (“Plaintiff”), by his undersigned attorneys, alleges upon personal

knowledge with respect to himself, and information and belief based upon, inter alia, the

investigation of counsel as to all other allegations herein, as follows:

                                  NATURE OF THE ACTION

       1.        This is an action brought by Plaintiff against Raven Industries, Inc. (“Raven” or

the “Company”) and the members of Raven’s board of directors (the “Board” or the “Individual

Defendants” and together with Raven, the “Defendants”) for their violations of Sections 14(a) and

20(a) of the Securities Exchange Act of 1934 (“Exchange Act”), 15 U.S.C. §§ 78n(a) and 78t(a),

and SEC Rule 14a-9, 17 C.F.R. § 240.14a-9, in connection with the proposed acquisition of Raven

by CNH Industrial N.V. and CNH Industrial South Dakota, Inc., a wholly owned subsidiary of

CNH Industrial N.V. (together, “CNH”) (the “Proposed Merger”).

       2.        On June 20, 2021, the parties entered into an Agreement and Plan of Merger (the

“Merger Agreement”), pursuant to which Raven shareholders will have the right to receive $58.00

in cash, without interest, for each share of common stock of Raven they own immediately prior to



                                                  1
            Case 1:21-cv-06636-UA Document 1 Filed 08/05/21 Page 2 of 16




the effective time of the Proposed Merger (the “Merger Consideration”). Upon consummation of

the Proposed Merger, Raven will become a wholly owned subsidiary of CNH.

       3.       On July 19, 2021, in order to solicit Raven shareholders to vote in favor of the

Proposed Merger, Defendants authorized the filing of a materially incomplete and misleading

proxy statement on Schedule 14A (the “Proxy”).

       4.       In particular, the Proxy contains materially incomplete and misleading

information concerning: (i) financial projections for Raven, and (ii) the valuation analyses

performed by Raven’s financial advisor, J.P. Morgan Securities LLC (“J.P. Morgan”).

       5.       The special meeting of Raven shareholders to vote on the Proposed Merger is

forthcoming (the “Shareholder Vote”). It is imperative that the material information that has been

omitted from the Proxy is disclosed prior to the Shareholder Vote so Plaintiff can make an

informed decision on the Proposed Merger and properly exercise his corporate suffrage rights.

       6.       For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act. Plaintiff seeks to

enjoin Defendants from taking any steps to consummate the Proposed Merger until the material

information discussed herein is disclosed to Raven’s shareholders sufficiently in advance of the

Shareholder Vote or, in the event the Proposed Merger is consummated, to recover damages

resulting from the Defendants’ violations of the Exchange Act.

                                JURISDICTION AND VENUE

       7.        This Court has original jurisdiction over this action pursuant to Section 27 of the

Exchange Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff

alleges violations of Sections 14(a) and 20(a) of the Exchange Act.

       8.       Personal jurisdiction exists over each Defendant either because the Defendant




                                                 2
            Case 1:21-cv-06636-UA Document 1 Filed 08/05/21 Page 3 of 16




conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over the Defendants by this Court permissible

under traditional notions of fair play and substantial justice. “Where a federal statute such as

Section 27 of the [Exchange] Act confers nationwide service of process, the question becomes

whether the party has sufficient contacts with the United States, not any particular state.” Sec. Inv’r

Prot. Corp. v. Vigman 764 F.2d 1309, 1315 (9th Cir. 1985). “[S]o long as a defendant has minimum

contacts with the United States, Section 27 of the Act confers personal jurisdiction over the

defendant in any federal district court.” Id. At 1316.

       9.         Venue is proper in this District under Section 27 of the Exchange Act and 28

U.S.C. § 1391, because Defendants are found or are inhabitants or transact business in this District.

Indeed, Raven’s common stock trades on The Nasdaq Stock Market, which is headquartered in

this District rendering venue in this District appropriate. See, e.g., United States v. Svoboda, 347

F.3d 471, 484 n.13 (2d Cir. 2003) (collecting cases).

                                             PARTIES

       10.     Plaintiff is, and at all relevant times has been, a shareholder of Raven.

       11.     Defendant Raven is a South Dakota corporation with its principal executive offices

located at 205 East 6th Street, P.O. Box 5107, Sioux Falls, South Dakota. Raven’s common stock

trades on The Nasdaq Stock Market under the ticker symbol “RAVN”.

       12.     Individual Defendant Marc E. LeBaron is, and has been at all relevant times, a

director and Chairman of the Board of Raven.

       13.     Individual Defendant Jason M. Andringa is, and has been at all relevant times, a

director of Raven.




                                                  3
          Case 1:21-cv-06636-UA Document 1 Filed 08/05/21 Page 4 of 16




       14.     Individual Defendant Thomas S. Everist is, and has been at all relevant times, a

director of Raven.

       15.     Individual Defendant Janet M. Holloway is, and has been at all relevant times, a

director of Raven.

       16.     Individual Defendant Kevin T. Kirby is, and has been at all relevant times, a

director of Raven.

       17.     Individual Defendant Lois M. Martin is, and has been at all relevant times, a

director of Raven.

       18.     Individual Defendant Richard W. Parod is, and has been at all relevant times, a

director of Raven.

       19.     Individual Defendant Daniel A. Rykhus is, and has been at all relevant times, a

director and President and Chief Executive Officer of Raven.

       20.     The Individual Defendants referred to in ¶¶ 12-19 are collectively referred to herein

as the “Individual Defendants” and with Raven they are referred to herein as the “Defendants.”


                              SUBSTANTIVE ALLEGATIONS

I.     Background and the Proposed Merger

       21.      Raven was founded in Sioux Falls, South Dakota in 1956 as a designer and

manufacturer of high-altitude research balloons for the American space program to help solve the

great challenges related to space exploration. From that single product line, Raven grew into a

successful and highly diversified technology company which operates in three business units: (i)

Raven Applied Technology, (ii) Raven Engineered Films, and (iii) Raven Aerostar.

       22.     CNH is engaged in the design, production, marketing, sale, and financing of

agricultural and construction equipment, trucks, commercial vehicles, buses and specialty vehicles



                                                 4
          Case 1:21-cv-06636-UA Document 1 Filed 08/05/21 Page 5 of 16




for firefighting, defense and other uses, as well as engines, transmissions and axles for those

vehicles and engines for marine and power generation application. CNH has industrial and

financial services companies located in 44 countries and a commercial presence in approximately

180 countries. CNH’s principal executive office is located at 25 St. James’s Street, London,

SW1A, 1HA, United Kingdom.

       23.    On June 21, 2021, CNH issued a press release posted on Raven’s website

announcing the Proposed Merger, which states in relevant part:

             CNH Industrial to Acquire Raven Industries, Enhancing Precision
                           Agriculture Capabilities and Scale

       LONDON & SIOUX FALLS, S.D.--(BUSINESS WIRE)--Jun. 21, 2021-- CNH
       Industrial N.V. (NYSE: CNHI / MI: CNHI) today announced that it has entered
       into an agreement to acquire 100% of the capital stock of Raven Industries, Inc.
       (NASDAQ: RAVN), a US-based leader in precision agriculture technology for
       US$58 per share, representing a 33.6% premium to the Raven Industries 4-week
       volume-weighted average stock price, and US$2.1 billion Enterprise Value. The
       transaction will be funded with available cash on hand of CNH Industrial. Closing
       is expected to occur in the fourth quarter of 2021, subject to the satisfaction of
       customary closing conditions, including approval of Raven shareholders and
       receipt of regulatory approvals.

       This press release features multimedia. View the full release here:
       https://www.businesswire.com/news/home/20210620005255/en/

       The acquisition builds upon a long partnership between the two companies and will
       further enhance CNH Industrial’s position in the global agriculture equipment
       market by adding strong innovation capabilities in autonomous and precision
       agriculture technology.

       “Precision agriculture and autonomy are critical components of our strategy to help
       our agricultural customers reach the next level of productivity and to unlock the
       true potential of their operations,” said Scott Wine, Chief Executive Officer, CNH
       Industrial. “Raven has been a pioneer in precision agriculture for decades, and their
       deep product experience, customer driven software expertise and engineering
       acumen offer a significant boost to our capabilities. This acquisition emphasizes
       our commitment to enhance our precision farming portfolio and aligns with our
       digital transformation strategy. The combination of Raven’s technologies and CNH
       Industrial’s strong current and new product portfolio will provide our customers
       with novel, connected technologies, allowing them to be more productive and



                                                5
   Case 1:21-cv-06636-UA Document 1 Filed 08/05/21 Page 6 of 16




efficient.”

“Our Board and Management are excited about this partnership and what it means
for our future,” said Dan Rykhus, President & Chief Executive Officer for Raven
Industries. “For 65 years, our company has been committed to solving great
challenges. Part of that commitment includes delivering groundbreaking innovation
by developing and investing in our core capabilities and technology. By coming
together with CNH Industrial, we believe we will further accelerate that path as
well as bring tremendous opportunities and value to our customers — once again
fulfilling our purpose to solve great challenges. Our relationship with CNH
Industrial has expanded over decades, and we have a deep respect for one another
and a shared commitment to transform agriculture practices across the world. We
look forward to CNH Industrial leveraging the Raven talent and culture, as well as
the Sioux Falls community, as part of their vision and future success.”

“Raven Industries’ capabilities, innovation culture, entrepreneurial spirit and
engineering talent are impressive and will continue to thrive as part of the CNH
Industrial family. Sioux Falls is and will continue to be a true center of excellence,”
added Wine. “We are incredibly excited to collaborate in bringing our customers
more integrated precision and autonomous solutions, not only to improve
productivity and profitability, but also promote more sustainable solutions and
environmental stewardship. Together, our teams will create a stronger business for
our employees, dealer network, and customers, enabling us to shape the future of
agriculture, augment our world-leading sustainability credentials, and maximize
our growth opportunities.”

Headquartered in Sioux Falls, South Dakota, Raven Industries is organized into
three business divisions: Applied Technology (precision agriculture), Engineered
Films (high-performance specialty films) and Aerostar (aerospace) with
consolidated net sales of US$ 348.4 million for the twelve months ended January
31, 2021. The company is a global technology partner for key strategic OEMs,
agriculture retailers and dealers. The transaction is expected to generate
approximately US$400 million of run-rate revenue synergies by calendar year
2025, resulting in US$150 million of incremental EBITDA.

The Engineered Films and Aerostar segments are industry leaders in the high
performance specialty films and stratospheric platform industries, respectively, and
CNH Industrial believes they represent attractive independent businesses with
excellent near and long-term potential. Accordingly, CNH Industrial plans to
undertake a strategic review of each business to best position them for future
success and maximize shareholder value.

CNH Industrial does not expect the proposed acquisition will have any impact on
its guidance for 2021. The acquisition is expected to be funded with Group
consolidated cash not affecting third party debt of industrial activities. Cash
consideration for the transaction is not included in the free cash flow definition, and



                                          6
   Case 1:21-cv-06636-UA Document 1 Filed 08/05/21 Page 7 of 16




consequently it will not affect its free cash flow guidance for the FY 2021E.

Barclays and Goldman Sachs acted as financial advisors to CNH Industrial and
Sullivan & Cromwell LLP as its legal advisor. J.P. Morgan Securities LLC acted
as financial advisor to Raven and Davis Polk & Wardwell LLP as its legal advisor.

Conference Call

CNH Industrial will host an investor conference call today at 2:30 p.m. CEST/ 1:30
p.m. BST/ 8:30 a.m. EDT to discuss this transaction. The call can be followed live
online at this link and a recording will be available later on the Company’s website
www.cnhindustrial.com. A presentation will be made available on the CNH
Industrial website prior to the call.

About CNH Industrial

CNH Industrial N.V. (NYSE: CNHI /MI: CNHI) is a global leader in the capital
goods sector with established industrial experience, a wide range of products and a
worldwide presence. Each of the individual brands belonging to the Company is a
major international force in its specific industrial sector: Case IH, New Holland
Agriculture and Steyr for tractors and agricultural machinery; Case and New
Holland Construction for earth moving equipment; Iveco for commercial vehicles;
Iveco Bus and Heuliez Bus for buses and coaches; Iveco Astra for quarry and
construction vehicles; Magirus for firefighting vehicles; Iveco Defence Vehicles
for defence and civil protection; and FPT Industrial for engines and transmissions.
More information can be found on the corporate website: www.cnhindustrial.com

About Raven Industries, Inc.

Raven Industries (NASDAQ: RAVN) provides innovative, high-value products
and systems that solve great challenges throughout the world. Raven is a leader in
precision agriculture, high-performance specialty films, and aerospace and defense
solutions, and the company’s groundbreaking work in autonomous systems is
unlocking new possibilities in areas like farming, national defense, and scientific
research. Since 1956, Raven has designed, produced, and delivered exceptional
solutions, earning the company a reputation for innovation, product quality, and
unmatched service. For more information, visit https://ravenind.com.

Additional Information and Where to Find It

This communication is not intended to and does not constitute an offer to sell or the
solicitation of an offer to subscribe for or buy or an invitation to purchase or
subscribe for any securities or the solicitation of any vote or approval in any
jurisdiction, nor shall there be any sale, issuance or transfer of securities in any
jurisdiction in contravention of applicable law. In connection with the proposed
transaction, Raven Industries, Inc. (“Raven”) will file a proxy statement on



                                         7
          Case 1:21-cv-06636-UA Document 1 Filed 08/05/21 Page 8 of 16




       Schedule 14A with the Securities and Exchange Commission (“SEC”), as well as
       other relevant materials regarding the transaction. Following the filing of the
       definitive proxy statement, Raven will mail the definitive proxy statement and a
       proxy card to its shareholders in connection with the transaction. INVESTORS
       AND SECURITY HOLDERS OF RAVEN ARE URGED TO READ THE
       PROXY STATEMENT AND OTHER RELEVANT DOCUMENTS FILED OR
       TO BE FILED WITH THE SEC CAREFULLY WHEN THEY BECOME
       AVAILABLE BECAUSE THEY WILL CONTAIN IMPORTANT
       INFORMATION ABOUT CNH INDUSTRIAL N.V. (“CNH INDUSTRIAL”),
       RAVEN, THE TRANSACTION AND RELATED MATTERS. Investors and
       security holders will be able to obtain copies of the proxy statement (when
       available) as well as other filings containing information about CNH Industrial and
       Raven, without charge, at the SEC’s website, http://www.sec.gov, and Raven
       stockholders will receive information at an appropriate time on how to obtain
       transaction-related documents free of charge from Raven.

       Participants in Solicitation

       Raven and its directors and executive officers, and CNH Industrial and its directors
       and executive officers, may be deemed to be participants in the solicitation of
       proxies in connection with the proposed transaction. Information about the
       directors and executive officers of Raven is set forth in the proxy statement for
       Raven’s 2021 Annual Meeting of Stockholders, which was filed with the SEC on
       April 9, 2021. Information about the directors and executive officers of CNH
       Industrial is set forth in CNH Industrial’s annual report on Form 20-F for the year
       ended December 31, 2020, which was filed with the SEC on March 3, 2021.
       Investors may obtain additional information regarding the interest of such
       participants by reading the proxy statement regarding the proposed transaction
       when it becomes available.

II.    The Proxy Omits Material Information

       24.      On July 19, 2021, Defendants filed a materially incomplete and misleading Proxy

with the SEC. The Individual Defendants had a duty to carefully review the Proxy before it was

filed with the SEC and disseminated to Raven’s shareholders to ensure that it did not contain any

material misrepresentations or omissions. However, the Proxy misrepresents and/or omits material

information that is necessary for Raven’s shareholders to make an informed decision in connection

with the Proposed Merger.




                                                8
            Case 1:21-cv-06636-UA Document 1 Filed 08/05/21 Page 9 of 16




       A.       The Misleadingly Incomplete Financial Projections

       25.      The Proxy omits material information regarding the financial projections for

Raven and relied upon by J.P. Morgan in its analyses. The Proxy provides values for non-GAAP

financial metrics, including EBITDA, but fails to provide line items used to calculate these metrics.

The financial projections also do not include unlevered free cash flows or the underlying line items

       26.      The projections served as a primary reason for the Board to approve the Proposed

Merger and for J.P. Morgan to find the Merger Consideration “fair” to Raven shareholders. The

information is plainly material and speaks squarely to the question that the Company’s

shareholders must answer in determining whether to vote in favor of the Proposed Merger: Is the

Merger Consideration more or less valuable than a full stake in the standalone company? Without

the material information regarding the projections, Defendants present the Company’s

shareholders with only a fraction of the equation, rendering them unable to answer this question

and assess the fairness of the Proposed Merger. Thus, the omitted information is plainly material

to shareholders and must be disclosed.

       27.      With regard to future events, uncertain figures, and other so-called soft

information, a company may choose silence or speech elaborated by the factual basis as then

known—but it may not choose half-truths. Accordingly, Defendants have disclosed some of the

valuation information relied upon by J.P. Morgan and the Board but have failed to disclose the

material information regarding the projections. These omissions render the summary of J.P.

Morgan’s value and financial picture in the Proxy misleadingly incomplete.

       B.      The Misleadingly Incomplete Summary of J.P. Morgan’s Valuation Analyses

       28.     The Proxy describes J.P. Morgan’s fairness opinion and the various valuation

analyses performed in support of its opinions.       Defendants concede the materiality of this




                                                 9
          Case 1:21-cv-06636-UA Document 1 Filed 08/05/21 Page 10 of 16




information by including the fairness opinions and valuation analyses among the factors

considered in recommending the Proposed Merger. Proxy at 38. However, the summary of J.P.

Morgan’s fairness opinion and analyses provided in the Proxy fails to include key inputs and

assumptions underlying the analyses. Without this information, as described below, Raven

shareholders are unable to fully understand these analyses and, thus, are unable to determine what

weight, if any, to place on the fairness opinions in determining whether to vote in favor of the

Proposed Merger. This omitted information, if disclosed, would significantly alter the total mix of

information available to Raven’s shareholders.

       29.      In summarizing J.P. Morgan’s Public Trading Multiples Analysis, the Proxy fails

to disclose: (i) the individual metrics for each company, including the equity research analyst

estimate for such company’s (a) EBITDA, or (b) in the case of the Autonomy business, FV/2023E

EBITDA, and (ii) the inputs and assumptions underlying the multiple reference range for Raven

of 11.5x to 22.5x for FV/2023 EBITDA.

       30.      In summarizing J.P. Morgan’s Public Trading Multiples Sum-of-the-Parts

Analysis, the Proxy fails to disclose the individual metrics for each of the selected companies.

       31.      J.P. Morgan’s Discounted Cash Flow Analysis is also materially misleading. The

Proxy fails to disclose: (i) the inputs and assumptions underlying the terminal growth rates, (ii) the

unlevered free cash flows, (iii) the inputs and assumptions underlying the range of discount rates

chosen by J.P. Morgan, and (iv) the number of fully diluted shares outstanding of Raven.

       32.      In summarizing J.P. Morgan’s Discounted Cash Flow Sum-of-the-Parts Analysis,

the Proxy fails to disclose: (i) the inputs and assumptions underlying the terminal growth rates, (ii)

the unlevered free cash flows, (iii) the inputs and assumptions underlying the range of discount

rates chosen by J.P. Morgan, and (iv) the number of fully diluted shares outstanding of Raven.




                                                 10
            Case 1:21-cv-06636-UA Document 1 Filed 08/05/21 Page 11 of 16




          33.    In summarizing J.P. Morgan’s Analyst Price Targets analysis, the Proxy fails to

disclose the specific equity research analyst share price targets observed.

          34.    These material omissions render the summary of J.P Morgan’s valuation

analyses included in the Proxy misleadingly incomplete.

          35.    Absent disclosure of the foregoing material information prior to the Shareholder

Vote, Plaintiff will be unable to make an informed decision regarding the Proposed Merger, and

is thus threatened with irreparable harm, warranting the injunctive relief sought herein.

                                           COUNT I
           Against All Defendants for Violations of Section 14(a) of the Exchange Act

          36.    Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          37.    Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          38.    Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications shall not contain “any statement which, at the time and

in the light of the circumstances under which it is made, is false or misleading with respect to any

material fact, or which omits to state any material fact necessary in order to make the statements

therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          39.    The omission of information from a proxy will violate Section 14(a) if other SEC



                                                  11
          Case 1:21-cv-06636-UA Document 1 Filed 08/05/21 Page 12 of 16




regulations specifically require disclosure of the omitted information.

       40.      Defendants have issued the Proxy with the intention of soliciting Raven’s

common shareholders’ support for the Proposed Merger. Each of the Individual Defendants

reviewed and authorized the dissemination of the Proxy, which fails to provide critical

information regarding, among other things: (i) financial projections for Raven, and (ii) J.P.

Morgan’s valuation analyses performed in support of its fairness opinion.

       41.      In so doing, Defendants made misleading statements of fact and/or omitted

material facts necessary to make the statements made not misleading. Each of the Individual

Defendants, by virtue of their roles as officers or directors, were aware of the omitted information

but failed to disclose such information, in violation of Section 14(a). The Individual Defendants

were therefore negligent, as they had reasonable grounds to believe material facts existed that

were misstated in or omitted from the Proxy, but failed to obtain and disclose such information

to Raven’s shareholders, though they could have done so without extraordinary effort.

       42.      The Individual Defendants knew or were negligent in not knowing that the Proxy

is materially misleading and omits material facts that are necessary to render it not misleading.

As officers or directors of the Company and signatories to the Proxy, the Individual Defendants

undoubtedly reviewed and relied upon the omitted information identified above in connection

with their decision to approve the Proposed Merger and solicit shareholder consent; indeed, the

Proxy states that J.P. Morgan reviewed and discussed its financial analyses with the Board, and

further states that the Board considered the financial analyses provided by J.P. Morgan, as well

as its fairness opinion and the assumptions made and matters considered in connection therewith.

Further, the Individual Defendants were privy to and had knowledge of the financial projections

and the details surrounding the process leading up to the signing of the Merger Agreement. The




                                                 12
          Case 1:21-cv-06636-UA Document 1 Filed 08/05/21 Page 13 of 16




Individual Defendants knew or were negligent in not knowing that the material information

identified above has been omitted from the Proxy, rendering the sections of the Proxy identified

above to be misleadingly incomplete. Indeed, the Individual Defendants were required to review

the financial analyses in connection with their receipt of the fairness opinion, question J.P.

Morgan as to its derivation of fairness, and be particularly attentive to the procedures followed

in preparing the Proxy and review it carefully before it was disseminated, to corroborate that there

are no material misstatements or omissions.

       43.      The Individual Defendants were, at the very least, negligent in preparing and

reviewing the Proxy. The preparation of a proxy statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Individual Defendants were negligent in: (i) their decision to omit material information from the

Proxy; or (ii) their failure to notice the material omissions in the Proxy upon reviewing it, which

they were required to do carefully as Raven’s officers and directors.

       44.      Raven is also deemed negligent as a result of the Individual Defendants’

negligence in preparing and/or reviewing the Proxy.

       45.      The misrepresentations and omissions in the Proxy are material to Plaintiff, who

will be deprived of his right to make an informed decision on the Proposed Merger if such

misrepresentations and omissions are not corrected prior to the special meeting of Raven’s

shareholders. Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.




                                                 13
            Case 1:21-cv-06636-UA Document 1 Filed 08/05/21 Page 14 of 16




                                       COUNT II
   Against the Individual Defendants for Violations of Section 20(a) of the Exchange Act

          46.    Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          47.    The Individual Defendants acted as controlling persons of Raven within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers or directors of Raven, and participation in and/or awareness of Raven’s operations and/or

intimate knowledge of the incomplete and misleading statements contained in the Proxy filed

with the SEC, they had the power to influence and control and did influence and control, directly

or indirectly, the decision making of Raven, including the content and dissemination of the

various statements that Plaintiff contends are materially incomplete and misleading.

          48.    Each of the Individual Defendants, as a signatory to the Proxy, was provided

with or had unlimited access to copies of the Proxy and other statements alleged by Plaintiff to

be misleading prior to and/or shortly after these statements were issued and had the ability to

prevent the issuance of the statements or cause the statements to be corrected.

          49.    In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Raven, and, therefore, is presumed to have had the

power to control or influence the particular transactions giving rise to the Exchange Act violations

alleged herein, and exercised the same. The Proxy contains the unanimous recommendation of

the Board to approve the Proposed Merger.

          50.    In addition, as the Proxy sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Proxy purports to describe the various issues and information that the Individual

Defendants reviewed and considered. The Individual Defendants participated in drafting and/or



                                                  14
          Case 1:21-cv-06636-UA Document 1 Filed 08/05/21 Page 15 of 16




gave their input on the content of those descriptions.

       51.       By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       52.       As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9

by their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       53.       Plaintiff has no adequate remedy at law. Only through the exercise of this

Court’s equitable powers can Plaintiff be fully protected from the immediate and irreparable

injury that Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily enjoining Defendants and all persons acting in concert with them

from consummating the Proposed Merger, until Defendants disclose the material information

discussed above which has been omitted from the Proxy;

       B.      Directing the Defendants to account to Plaintiff for all damages sustained as a result

of their wrongdoing;

       C.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

       D.      Granting such other and further relief as this Court may deem just and proper.




                                                  15
         Case 1:21-cv-06636-UA Document 1 Filed 08/05/21 Page 16 of 16




                                        JURY DEMAND

      Plaintiff demands a trial by jury on all issues so triable.

Dated: August 5, 2021                              MONTEVERDE & ASSOCIATES PC
                                                    /s/ Juan E. Monteverde
                                                   Juan E. Monteverde (JM-8169)
                                                   The Empire State Building
                                                   350 Fifth Avenue, Suite 4405
                                                   New York, NY 10118
                                                   Tel: (212) 971-1341
                                                   Fax: (212) 202-7880
                                                   Email: jmonteverde@monteverdelaw.com

                                                   Attorneys for Plaintiff




                                                16
